UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6055


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER BROCKMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:08-cr-00467-JMC-5)


Submitted:   June 26, 2014                 Decided:    July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Brockman, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher          Brockman          appeals      the     district        court’s

order denying his motion for sentence reduction under 18 U.S.C.

§ 3582(c)(2)         (2012).       We     dismiss        the     appeal      for    lack     of

jurisdiction because the notice of appeal was not timely filed.

Pursuant to Federal Rule of Appellate Procedure 4(b)(1)(A), a

defendant in a criminal case has fourteen days from the entry of

the    district      court’s     judgment          to   timely       file   his    notice   of

appeal.     See United States v. Goodwyn, 596 F.3d 233, 235 n.*

(4th Cir. 2010) (“[Section] 3582 motions . . . are criminal in

nature.”).       Upon a finding of excusable neglect or good cause,

however, the district court may extend the time to file a notice

of appeal for up to thirty days.                         Fed. R. App. P. 4(b)(4).

While Rule 4(b)’s time limitations are not jurisdictional, we

have    consistently       adhered        to   the       view    that       they   “must    be

enforced    .    .    .   when    properly         invoked      by    the    [G]overnment.”

United States v. Mitchell, 518 F.3d 740, 744 (10th Cir. 2008)

(citing    Eberhart       v.     United    States,        546    U.S.       12,    19   (2005)

(“These claim-processing rules thus assure relief to a party

properly raising them.”)).

            Here, the Government has properly invoked Rule 4(b) by

requesting that the court dismiss the appeal as untimely in its

response to this court’s order to respond to the jurisdiction

question.       The district court’s order was entered on the docket

                                               2
on April 10, 2012.       The notice of appeal was filed on January 9,

2014 — nearly one year and eight months beyond both the appeal

and excusable neglect periods.               Because Brockman’s appeal is

untimely   and   the    Government     has   promptly   sought   Rule   4(b)’s

enforcement,     we    dismiss   the   appeal.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   DISMISSED




                                        3